           21-11051-lgb            Doc 1               Filed 05/31/21 Entered 05/31/21 23:26:25                            Main Document
                                                                     Pg 1 of 18
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

 Southern
 ____________________             New York
                      District of _________________
                                        (State)
                                                           11
 Case number (If known): _________________________ Chapter _____                                                                       Check if this is an
                                                                                                                                          amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                  04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.   Debtor’s name                               Kumtor Gold Company CSJC
                                              ______________________________________________________________________________________________________




 2.   All other names debtor used             ______________________________________________________________________________________________________
      in the last 8 years                     ______________________________________________________________________________________________________
                                              ______________________________________________________________________________________________________
      Include any assumed names,
                                              ______________________________________________________________________________________________________
      trade names, and doing business
      as names                                ______________________________________________________________________________________________________




 3.   Debtor’s federal Employer               BB_B___ – __BBBBBBBBBBBBBBBBBBBBBB___
      Identification Number (EIN)



 4.   Debtor’s address                        Principal place of business                                 Mailing address, if different from principal place
                                                                                                          of business FR6WLNHPDQ(OOLRWW//3&RPPHUFH&RXUW

                                                  24        Ibraimova Street, 720001
                                              ______________________________________________
                                                                                                           199          Bay Street
                                                                                                          _______________________________________________
                                              Number     Street                                           Number     Street

                                              ______________________________________________              _______________________________________________
                                                                                                          P.O. 7Box

                                                  Bishkek
                                              ______________________________________________               Toronto                        Ontario, Canada
                                                                                                          _______________________________________________
                                                                                                                                                            M5L 1B9
                                              City                        State    ZIP Code               City                       State     ZIP Code


                                                                                                          Location of principal assets, if different from
                                                                                                          principal place of business
                                                  Kyrgyz Republic
                                              ______________________________________________
                                              County                                                      _______________________________________________
                                                                                                          Number     Street

                                                                                                          _______________________________________________

                                                                                                           Kyrgyz Republic
                                                                                                          _______________________________________________
                                                                                                          City                       State     ZIP Code




 5.   Debtor’s website (URL)                      www.kumtor.kg/en/
                                              ____________________________________________________________________________________________________




Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                   page 1
            21-11051-lgb           Doc 1        Filed 05/31/21 Entered 05/31/21 23:26:25                               Main Document
                                                              Pg 2 of 18
Debtor         Kumtor Gold Company CSJC
              _______________________________________________________                          Case number (if known)_____________________________________
              Name




 6.   Type of debtor                       Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                           ✔



                                           Partnership (excluding LLP)
                                           Other. Specify: __________________________________________________________________

                                          A. Check one:
 7.   Describe debtor’s business
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above
                                           ✔




                                          B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                               § 80a-3)
                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes .

                                               2122
                                               BBBBBBBBBBBBBBBBBB

 8.   Under which chapter of the          Check one:
      Bankruptcy Code is the
      debtor filing?                       Chapter 7
                                           Chapter 9
                                           Chapter 11. Check all that apply:
                                           ✔

      A debtor who is a “small business
      debtor” must check the first sub-                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      box. A debtor as defined in                              aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      § 1182(1) who elects to proceed                          affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
      under subchapter V of chapter 11                         recent balance sheet, statement of operations, cash-flow statement, and federal
      (whether or not the debtor is a                          income tax return or if any of these documents do not exist, follow the procedure in
      “small business debtor”) must                            11 U.S.C. § 1116(1)(B).
      check the second sub-box.                            
                                                            The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                               noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                               less than $7,500,000, and it chooses to proceed under Subchapter V of
                                                               Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                               statement of operations, cash-flow statement, and federal income tax return, or if
                                                               any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                               § 1116(1)(B).

                                                              A plan is being filed with this petition.

                                                              Acceptances of the plan were solicited prepetition from one or more classes of
                                                               creditors, in accordance with 11 U.S.C. § 1126(b).

                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                               Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                               Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                               for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                               12b-2.
                                           Chapter 12




 Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                               page 2
             21-11051-lgb                Doc 1        Filed 05/31/21 Entered 05/31/21 23:26:25                                Main Document
                                                                    Pg 3 of 18
Debtor           Kumtor Gold Company CSJC
                _______________________________________________________                             Case number (if known)_____________________________________
                Name



 9.    Were prior bankruptcy cases            No✔

       filed by or against the debtor
       within the last 8 years?               Yes.        District _______________________ When _______________ Case number _________________________
                                                                                                 MM / DD / YYYY
       If more than 2 cases, attach a
       separate list.                                      District _______________________ When _______________ Case number _________________________
                                                                                                 MM / DD / YYYY

 10.   Are any bankruptcy cases               No
       pending or being filed by a
                                              Yes.
                                                 ✔                Kumtor Operating Company CSJC
                                                           Debtor _____________________________________________               Affiliate
                                                                                                                Relationship _________________________
       business partner or an
       affiliate of the debtor?                                      S.D.N.Y
                                                           District _____________________________________________ When               __________________
       List all cases. If more than 1,                                                                                               MM / DD / YYYY
       attach a separate list.                             Case number, if known ________________________________



 11.   Why is the case filed in this         Check all that apply:
       district?
                                              Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                 ✔

                                                     immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                     district.

                                              A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

 12.   Does the debtor own or have            No✔

       possession of any real                 Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       property or personal property
       that needs immediate                               Why does the property need immediate attention? (Check all that apply.)
       attention?
                                                             It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                              What is the hazard? _____________________________________________________________________

                                                             It needs to be physically secured or protected from the weather.

                                                             It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                              attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                              assets or other options).

                                                             Other _______________________________________________________________________________



                                                          Where is the property?_____________________________________________________________________
                                                                                    Number          Street

                                                                                    ____________________________________________________________________

                                                                                    _______________________________________         _______ ________________
                                                                                    City                                            State ZIP Code


                                                          Is the property insured?

                                                             No
                                                             Yes. Insurance agency ____________________________________________________________________

                                                                   Contact name     ____________________________________________________________________

                                                                   Phone            ________________________________




               Statistical and administrative information




 Official Form 201                                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 3
              21-11051-lgb            Doc 1         Filed 05/31/21 Entered 05/31/21 23:26:25                                    Main Document
                                                                  Pg 4 of 18
Debtor
                 Kumtor Gold Company CSJC
                _______________________________________________________                               Case number (if known)_____________________________________
                Name




 13.   Debtor’s estimation of                 Check one:
       available funds                         Funds will be available for distribution to unsecured creditors.
                                               ✔


                                               After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                               1-49                                1,000-5,000
                                                                                    ✔
                                                                                                                                25,001-50,000
 14.   Estimated number of                     50-99                               5,001-10,000                               50,001-100,000
       creditors
                                               100-199                             10,001-25,000                              More than 100,000
                                               200-999

                                               $0-$50,000                          $1,000,001-$10 million                     $500,000,001-$1 billion
 15. Estimated        assets                  $50,001-$100,000                    $10,000,001-$50 million                    $1,000,000,001-$10 billion
                                                                                                                               ✔


                                               $100,001-$500,000                   $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                               $500,001-$1 million                 $100,000,001-$500 million                  More than $50 billion

                                               $0-$50,000                          $1,000,001-$10 million                     $500,000,001-$1 billion
 16. Estimated        liabilities             $50,001-$100,000                    $10,000,001-$50 million                    $1,000,000,001-$10 billion
                                               $100,001-$500,000                   $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                               $500,001-$1 million                 $100,000,001-$500 million
                                                                                    ✔
                                                                                                                                More than $50 billion


               Request for Relief, Declaration, and Signatures


 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
            $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


 17.   Declaration and signature of           Q    The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
       authorized representative of
                                                   petition.
       debtor
                                              Q    I have been authorized to file this petition on behalf of the debtor.

                                              Q    I have examined the information in this petition and have a reasonable belief that the information is true and
                                                   correct.


                                              I declare under penalty of perjury that the foregoing is true and correct.
                                                                  05 /31/2021
                                                   Executed on _________________
                                                               MM / DD / YYYY


                                              8 /s/ Daniel Richard Desjardins
                                                   _____________________________________________
                                                                                                                Daniel Richard Desjardins
                                                                                                                _______________________________________________
                                                   Signature of authorized representative of debtor             Printed name

                                                         Authorized Representative
                                                   Title _________________________________________




       (VWLPDWHVSURYLGHGRQDFRQVROLGDWHGEDVLVIRUDOOGHEWRUV




 Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                  page 4
            21-11051-lgb         Doc 1      Filed 05/31/21 Entered 05/31/21 23:26:25                                 Main Document
                                                          Pg 5 of 18
Debtor         Kumtor Gold Company CSJC
              _______________________________________________________                     Case number (if known)_____________________________________
              Name




 18.   Signature of attorney
                                        8 /s/ James L. Bromley
                                            _____________________________________________            Date        05   /31/2021
                                                                                                                _________________
                                            Signature of attorney for debtor                                    MM    / DD / YYYY



                                            James L. Bromley
                                           _________________________________________________________________________________________________
                                           Printed name
                                            Sullivan & Cromwell LLP
                                           _________________________________________________________________________________________________
                                           Firm name
                                           125         Broad Street
                                           _________________________________________________________________________________________________
                                           Number     Street
                                            New York
                                           ____________________________________________________             NY
                                                                                                           ____________  10004
                                                                                                                        ______________________________
                                           City                                                            State        ZIP Code

                                            212-558-4000
                                           ____________________________________                             bromleyj@sullcrom.com
                                                                                                           __________________________________________
                                           Contact phone                                                   Email address



                                            2333912
                                           ______________________________________________________  NY
                                                                                                  ____________
                                           Bar number                                             State




 Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 5
       21-11051-lgb      Doc 1     Filed 05/31/21 Entered 05/31/21 23:26:25          Main Document
                                                 Pg 6 of 18
        “KUMTOR GOLD COMPANY” CJSC                                    ЗАО «КУМТОР ГОЛД КОМПАНИ»




             WRITTEN RESOLUTIONS                                       ПИСЬМЕННЫЕ РЕШЕНИЯ
         Extraordinary Shareholders’ Meeting                       Внеочередного Собрания Акционеров
            Kumtor Gold Company CJSC                                  ЗАО «Кумтор Голд Компани»
             (the “Company” or “KGC”)                                (далее «Компания» или «КГК»)
                    May 31, 2021                                              31 Мая, 2021

I.      Voluntary Petitions and Chapter 11 Case              I.    Добровольная     петиция    и    Дело   по
                                                             Параграфу 11

        WHEREAS, Centerra Gold Inc. is the sole                    ПОСКОЛЬКУ, компания «Центерра Голд
shareholder of the Kumtor Gold Company CJSC (the             Инк.» является единственным акционером ЗАО
“Company” or “KGC”);                                         «Кумтор Голд Компани» («Компания» или «КГК»);

        WHEREAS, according to Part 8 of Article 42 of              ПОСКОЛЬКУ, в соответствии с Частью 8
the Law of the Kyrgyz Republic ‘On Joint Stock               Статьи 42 Закона Кыргызской Республики «об
Companies’, the requirements for notification of             Акционерных     Обществах»      требования    об
shareholders, preparation for the general meeting of         уведомлении акционеров, подготовке к общему
shareholders, determining the quorum, voting and vote        собранию акционеров, определению кворума,
count at the general meeting of shareholders shall not       голосованию и подсчету голосов на общем собрании
apply to a company with one shareholder, which may           акционеров не должны применяться к компании с
adopt written resolutions;                                   одним акционером, который может принимать
                                                             письменные резолюции.

        WHEREAS, according to Section 2.2 of the                   ПОСКОЛЬКУ, в соответствии со Статьей 2.2
Restated Investment Agreement, dated June 6, 2009,           Пересмотренного Инвестиционного Соглашения,
among the Government of the Kyrgyz Republic on behalf        заключенного   6    июня    2009   года   между
of the Kyrgyz Republic, Centerra Gold Inc., KGC, and         Правительством Кыргызской Республики от имени
Kumtor Operating Company CJSC, only shareholders of          Кыргызской Республики, «Центерра Голд Инк.», КГК
KGC shall be entitled to any voting or other rights in       и ЗАО «Кумтор Оперейтинг Компани», только
respect of KGC corporate matters;                            акционеры КГК имеют исключительное право голоса
                                                             и любые иные права в отношении принятия решений
                                                             по корпоративным вопросам КГК.

         WHEREAS, the shareholder has received,                    ПОСКОЛЬКУ, акционер получил, рассмотрел
reviewed, and discussed the recommendations of               и обсудил рекомендации членов Совета Директоров
members of the Board of KGC and KGC’s legal advisors         КГК и юридических консультантов КГК в отношении
as to the relative risks and benefits of the strategic       относительных рисков и выгоды от стратегических
alternatives available to KGC, including a restructuring     альтернатив доступных КГК, включая процедуру
proceeding (the “Chapter 11 Case”) under the provisions      реструктуризации («Дело по Параграфу 11») в
of Chapter 11 of Title 11 of the United States Code, 11      соответствии с положениями Параграфа 11 Заглавия
U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), and has       11 Кодекса Соединенных Штатов Америки, 11 U.S.C.
discussed forms or descriptions of the key “first day” and   §§ 101 и след. («Кодекс о Банкротстве»), и обсудил
“second day” filings that would be proposed to be made       формы или описания ключевых заявлений «первого
by KGC in connection with the Chapter 11 Case (the           дня» и «второго дня», которые были бы предложены
“Initial Filings”);                                          для предоставления в рамках Дела по Параграфу 11
                                                             («Первоначальные Заявления»); и

        WHEREAS, after review and discussion and due               ПОСКОЛЬКУ, после анализа и обсуждения и
consideration of all of the information presented to the     должного рассмотрения   всей предоставленной
shareholder, the shareholder deems it advisable and in the   акционеру    информации   акционер    считает
best interests of KGC, its shareholder, creditors,           целесообразным и в лучших интересах КГК, его
       21-11051-lgb        Doc 1     Filed 05/31/21 Entered 05/31/21 23:26:25           Main Document
                                                   Pg 7 of 18
        “KUMTOR GOLD COMPANY” CJSC                                       ЗАО «КУМТОР ГОЛД КОМПАНИ»



stakeholders and other interested parties, for KGC to           акционера, кредиторов, причастных лиц и других
commence the Chapter 11 Case by filing a voluntary              заинтересованных сторон, для КГК начать Дело по
petition for relief under the provisions of the Bankruptcy      Параграфу 11, сделав заявление о добровольной
Code (the “Petition”); and                                      петиции о помощи в соответствии с положениями
                                                                Кодекса о Банкротстве («Петиция»); и

         WHEREAS, the shareholder deems it advisable                  ПОСКОЛЬКУ,          акционер      считает
and in the best interests of KGC, its shareholder, creditors,   целесообразным и в лучших интересах КГК, его
stakeholders and other interested parties for KGC to make       акционера, кредиторов, причастных лиц и других
the Initial Filings.                                            заинтересованных сторон для КГК совершить
                                                                Первоначальные Заявления.

     NOW, THEREFORE, THE                     FOLLOWING               СЕЙЧАС, СЛЕДОВАТЕЛЬНО, СЛЕДУЮЩИЕ
RESOLUTIONS ARE ADOPTED:                                        РЕЗОЛЮЦИИ ПРИНЯТЫ:

        1.       In the judgment of the shareholder, it is             1.   По мнению акционера желательно и в
desirable and in the best interests of KGC, its shareholder,    лучших интересах КГК, его акционера, кредиторов,
creditors, stakeholders and other interested parties that the   причастных лиц и других заинтересованных сторон,
Petitions and the Initial Filings be filed by KGC in the        чтобы Петиции и Первоначальные Заявления были
United States Bankruptcy Court for the Southern District        переданы КГК на рассмотрение в Суд по Банкротству
of New York (the “Bankruptcy Court”);                           Соединенных Штатов Америки Южного Округа
                                                                Нью-Йорка («Суд по Банкротству»):

         2.       KGC is authorized, directed and                       2.   КГК имеет разрешение и предписание
empowered (i) to file the Petition and the Initial Filings      и обладает полномочиями (i) направить Петицию и
and (ii) to perform any and all such acts as are reasonable,    Первоначальные Заявления в Суд по Банкротству и
advisable, expedient, convenient, proper or necessary to        (ii) совершить любые и все действия, которые
effect the foregoing;                                           являются      обоснованными,       желательными,
                                                                целесообразными,    удобными,     должными     и
                                                                необходимыми для осуществления вышесказанного;

         3.      Daniel R. Desjardins, Darren Millman                  3.    Даниел Р. Десджардинс, Даррен
and Dennis Kwong (each, a “Designated Person” and               Миллман      и      Деннис     Квонг     (каждый,
collectively, the “Designated Persons”) acting alone, is        «Уполномоченное         Лицо»        и     вместе,
hereby authorized, directed and empowered, on behalf of         «Уполномоченные Лица»), действуя в одиночку,
and in the name of KGC to execute and verify the Petition       имеет разрешение и предписание и обладает
and the Initial Filings as well as all other ancillary          полномочиями от лица и имени КГК подписать и
documents and to cause the Petition and the Initial Filings     подтвердить Петицию и Изначальные Заявления, а
to be filed with the Bankruptcy Court, and to make or           также все иные сопутствующие документы, и
cause to be made prior to the execution thereof any             содействовать подаче Петиции и Изначальных
modifications to the Petition, the Initial Filings, or any      Заявлений на рассмотрение Суда по Банкротству, и
ancillary documents, and to execute, verify and file or         вносить изменения или содействовать внесению
cause to be filed all petitions, schedules, lists, motions,     изменений в Петицию, Изначальные Заявления и
applications and other papers or documents, agreements,         любые сопутствующие документы до их подписания,
deeds, letters, instruments or certificates necessary or        и подписывать, подтверждать и отправлять или
desirable in connection with any of the foregoing;              содействовать отправлению на рассмотрение всех
                                                                петиций,    приложений,     списков,   ходатайств,
                                                                заявлений и иных соглашений и документов,
                                                                договоров, актов, писем, юридических инструментов
                                                                или сертификатов необходимых или желательных в
                                                                отношении любого из вышесказанного;
       21-11051-lgb       Doc 1      Filed 05/31/21 Entered 05/31/21 23:26:25           Main Document
                                                   Pg 8 of 18
        “KUMTOR GOLD COMPANY” CJSC                                      ЗАО «КУМТОР ГОЛД КОМПАНИ»



         4.     The law firm of Sullivan & Cromwell                   4.    Юридическая фирма Sullivan &
LLP (“S&C”) is hereby authorized, empowered and                Cromwell LLP (“S&C”) обладает разрешением,
directed to represent KGC as its general restructuring         полномочиями     и    предписанием     представлять
counsel in connection with the Chapter 11 Case, to             интересы КГК в качестве его основного консультанта
represent and assist KGC in carrying out its duties under      по реструктуризации в отношении Дела по
the Bankruptcy Code and to take any and all actions to         Параграфу 11, представлять интересы и помогать
advance KGC’s rights, including the preparation of             КГК с выполнением его обязательств в соответствии
pleadings and filings in the Chapter 11 Case; and in           с Кодексом о Банкротстве и совершать любые и все
connection therewith, the Designated Persons, acting           действия для защиты прав КГК, включая подготовку
alone or in any combination, are hereby, authorized,           судебных прений и заявлений в Деле по Параграфу
directed and empowered, on behalf of and in the name of        11; а также в связи c этим Уполномоченные Лица,
KGC to execute appropriate retention agreements, pay           действуя в одиночку или сообща, имеют разрешение
appropriate retainers prior to and immediately upon the        и предписание и обладают полномочиями от лица и
filing of the Chapter 11 Case, and to cause to be filed an     имени КГК для подписания уместных соглашений об
appropriate application for authority to retain the services   оказании      юридических       услуг,      оплаты
of S&C;                                                        соответствующих сумм по этим соглашениям до и
                                                               сразу после подачи заявления по Делу по Параграфу
                                                               11, и содействию подаче на рассмотрение
                                                               соответствующего ходатайства о полномочиях для
                                                               получения услуг S&C.

         5.      The law firm of Stikeman Elliot LLP                  5.     Юридическая фирма Stikeman Elliot
(“Stikeman”) is hereby authorized, empowered and               LLP     (“Stikeman”)      обладает    разрешением,
directed to represent KGC as restructuring co-counsel          полномочиями     и    предписанием      представлять
with respect to Canadian law matters, in connection with       интересы КГК в качестве со-консультанта по
the Chapter 11 Case, to represent and assist KGC in            реструктуризации по аспектам канадского права в
carrying out its duties under the Bankruptcy Code and to       отношении Дела по Параграфу 11, представлять
take any and all actions to advance KGC’s rights,              интересы и помогать КГК с выполнением его
including the preparation of pleadings and filings in the      обязательств в соответствии с Кодексом о
Chapter 11 Case; and in connection therewith, the              Банкротстве и совершать любые и все действия для
Designated Persons be and each of them, acting alone or        защиты прав КГК, включая подготовку судебных
in any combination, hereby is, authorized, directed and        прений и заявлений в Деле по Параграфу 11; а также
empowered, on behalf of and in the name of KGC to              в связи c этим Уполномоченные Лица, действуя в
execute appropriate retention agreements, pay appropriate      одиночку или сообща, имеют разрешение и
retainers prior to and immediately upon the filing of the      предписание и обладают полномочиями от лица и
Chapter 11 Case, and to cause to be filed an appropriate       имени КГК для подписания уместных соглашений об
application for authority to retain the services of            оказании      юридических        услуг,      оплаты
Stikeman;                                                      соответствующих сумм по этим соглашениям до и
                                                               сразу после подачи заявления по Делу по Параграфу
                                                               11, и содействию подаче на рассмотрение
                                                               соответствующего ходатайства о полномочиях для
                                                               получения услуг Stikeman.

        6.      The Designated Persons, acting alone or               6.    Уполномоченные Лица, действуя в
in any combination, are hereby, authorized, directed and       одиночку или сообща, имеют разрешение и
empowered, on behalf of and in the name of KGC to              предписание и обладают полномочиями от лица и
engage such other counsel, financial advisor, restructuring    имени     КГК    нанимать    иных    юридических
advisor or other advisors and agents as may be necessary       консультантов,     финансового       консультанта,
or desirable to represent KGC in connection with the           консультанта по реструктуризации и иных
Chapter 11 Case, and execute appropriate retention             необходимых или желаемых консультантов и агентов
agreements, pay appropriate retainers prior to and             для представления интересов КГК в отношении Дела
immediately upon the filing of the Chapter 11 Case, and        по Параграфу 11, и подписывать уместные
       21-11051-lgb       Doc 1     Filed 05/31/21 Entered 05/31/21 23:26:25            Main Document
                                                  Pg 9 of 18
        “KUMTOR GOLD COMPANY” CJSC                                      ЗАО «КУМТОР ГОЛД КОМПАНИ»



to cause to be filed an appropriate application for            соглашения об оказании услуг, оплачивать
authority to retain such counsel, advisors and agents as       соответствующие суммы по этим соглашениям до и
necessary; and                                                 сразу после подачи заявления по Делу по Параграфу
                                                               11, и содействовать подаче на рассмотрение
                                                               соответствующего ходатайства о полномочиях для
                                                               получения услуг от таких консультантов и агентов по
                                                               мере необходимости; и

         7.       KGC hereby constitutes and appoints                  7.     КГК устанавливает и назначает
Daniel R. Desjardins, Darren Millman and Dennis Kwong          Даниела Р. Десджардинса, Даррена Миллмана и
as KGC’s true and lawful attorneys in fact and agents, in      Денниса Квонга действительными и законными
each case with full power of substitution and                  доверенными лицами и агентами, в каждом случае, с
resubstitution, with full power and authority in the name,     полным правом замены и перемены, с полным
place and stead of KGC to execute, swear to,                   правом и полномочиями от лица и имени КГК
acknowledge, deliver and file in the Chapter 11 Case, any      подписывать,     давать   присягу,   подтверждать,
schedules, lists, motions, applications and other papers or    предоставлять и направлять на рассмотрение в
documents that KGC or any such officer or manager of           инстанции по Делу по Параграфу 11 любые
KGC deems necessary or appropriate to enable KGC to            приложения, списки, ходатайства, заявления и иные
carry out the intent and to accomplish the purposes of the     соглашения и документы, которые КГК посчитает
foregoing resolutions, provided that KGC shall at all times    нужными или уместными для того, чтобы КГК имел
have the unrestricted right to unilaterally revoke these       возможность осуществить намерение и достичь целей
appointments and the powers provided hereunder.                вышеупомянутых резолюций при условии, что КГК
                                                               всегда     сохраняет   необремененное   право    в
                                                               одностороннем порядке отменить эти назначения и
                                                               права, данные настоящим документом.

II.     DIP Financing                                         II.    ДВВ Финансирование

         WHEREAS, the shareholder, in contemplation of               ПОСКОЛЬКУ акционер в преддверии Дела по
the Chapter 11 Case, is considering for KGC to enter into     Параграфу 11 рассматривает получение КГК
a Debtor-In-Possession financing, the proceeds of which       финансирования Должника-Во-Владении, средства от
would be used to pay fees and expenses in connection          которого будут использованы для оплаты услуг и
with the Chapter 11 Case and other general corporate          затрат в отношении Дела по Параграфу 11 и иных
purposes of KGC to the extent permitted by the terms of       общих корпоративных целей КГК в допустимых
such financing, which may be secured by a security            пределах     положений такого финансирования,
interest in substantially all of the assets of KGC (such      которое может быть обеспечено почти всеми
financing, a “DIP Financing”);                                активами КГК (такое финансирование, «ДВВ
                                                              Финансирование»);

        WHEREAS, the shareholder has determined that                 ПОСКОЛЬКУ, акционер определил, что КГК
KGC will derive substantial direct and indirect benefits      получит значительную прямую и косвенную пользу
from the extension of credit under a DIP Financing; and       от получения кредита в рамках ДВВ Финансирования;
                                                              и

         WHEREAS, in the judgment of the shareholder, it             ПОСКОЛЬКУ,      по   мнению    акционера,
is desirable and in the best interests of KGC that KGC        желательно и в лучших интересах КГК является
solicit and negotiate a DIP Financing.                        ходатайство о получении и проведение переговоров
                                                              КГК в отношении ДВВ Финансирования.

     NOW, THEREFORE,                THE     FOLLOWING         СЕЙЧАС, СЛЕДОВАТЕЛЬНО, СЛЕДУЮЩАЯ
RESOLUTION IS ADOPTED:                                        РЕЗОЛЮЦИЯ ПРИНЯТА:
       21-11051-lgb       Doc 1     Filed 05/31/21 Entered 05/31/21 23:26:25           Main Document
                                                 Pg 10 of 18
        “KUMTOR GOLD COMPANY” CJSC                                      ЗАО «КУМТОР ГОЛД КОМПАНИ»



         1.      In the judgment of the shareholder, it is          1.     По мнению акционера желательно и в
desirable and in the best interests of KGC, and necessary     лучших интересах КГК, и необходимо для
to carry out the business and affairs of KGC, for KGC to      производства и деятельности КГК, чтобы КГК
solicit and negotiate a DIP Financing, the final form of      ходатайствовал о получении и проводил переговоры
which shall be subject to further approval.                   для получения ДВВ Финансирования, окончательная
                                                              форма которого будет принята при условии
                                                              дополнительного одобрения.

III.    General Authorizations                                III.   Общие Полномочия

     THE        FOLLOWING         RESOLUTIONS        ARE             СЛЕДУЮЩИЕ РЕЗОЛЮЦИИ ПРИНЯТЫ:
ADOPTED:

         1.       Daniel R. Desjardins, Darren Millman               1.     Даниел Р. Десджардинс, Даррен
and Dennis Kwong are hereby authorized to take all such       Миллман и Деннис Квонг уполномочены совершать
actions and to execute, deliver and file all such             все действия и подписывать, предоставлять и
certificates, instruments and documents as they or any of     направлять на рассмотрение в инстанции все
them may consider necessary or appropriate to enable          сертификаты,    юридические    инструменты     и
KGC to carry out the intent and purpose of the foregoing      документы, которые они или один из них посчитает
resolutions hereby adopted; and                               необходимыми     и    уместными,   чтобы    дать
                                                              возможность КГК выполнить намерение и цель
                                                              вышеуказанных     резолюций,   принятых    этим
                                                              документом; и

         2.      Any and all actions heretofore taken, and           2.    Любые и все действия, совершенные
any and all things heretofore done, by any officer,           до настоящего момента, и любые и все дела,
director, agent or counsel of KGC in connection with, or      совершенные до настоящего момента любым
with respect to, the matters referred to in the foregoing     должностным лицом, директором, агентом или
resolutions be, and hereby are, approved, adopted, ratified   консультантом КГК в отношении вопросов,
and confirmed as authorized and valid acts taken on           упомянутых    в    вышеуказанных      резолюциях,
behalf of KGC.                                                настоящим    документом     одобрены,    приняты,
                                                              ратифицированы и подтверждены как одобренные и
                                                              правомерные действия, совершенные от лица КГК.
21-11051-lgb   Doc 1     Filed 05/31/21 Entered 05/31/21 23:26:25         Main Document
                                      Pg 11 of 18
“KUMTOR GOLD COMPANY” CJSC                                     ЗАО «КУМТОР ГОЛД КОМПАНИ»




                       _____________________________________
                         Скотт Перри, Представитель акционера /
                       Scott Perry, Representative of the Shareholder
              21-11051-lgb            Doc 1      Filed 05/31/21 Entered 05/31/21 23:26:25                             Main Document
                                                              Pg 12 of 18
 Fill in this information to identify the case and this filing:


              Kumtor Gold Company CSJC
 Debtor Name __________________________________________________________________
                                         Southern
 United States Bankruptcy Court for the: ______________________             NY
                                                                District of __________
                                                                               (State)
 Case number (If known):    _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



              Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


              Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

              Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

              Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

              Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

              Schedule H: Codebtors (Official Form 206H)

              Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

              Amended Schedule ____


         ✔
               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 0 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


         ✔                                               Corporate Ownership Statement and List of Equity Holders
               Other document that requires adeclaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


                    05/31/2021
        Executed on ______________                         8 /s/ Daniel Richard Desjardins
                                                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                 Daniel Richard Desjardins
                                                                ________________________________________________________________________
                                                                Printed name

                                                                Authorized Representative
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
    21-11051-lgb            Doc 1       Filed 05/31/21 Entered 05/31/21 23:26:25                          Main Document
                                                     Pg 13 of 18



                Consolidated List of 30 Largest Unsecured Creditors (Excluding Insiders)

Pursuant to Local Rule 1007-2(a)(4), to the best of the Debtors’ knowledge and belief, the
following table sets forth the information of each of the holders of the Debtors’ 30 largest
unsecured claims on a consolidated basis, excluding claims of insiders. The Debtors do not
currently have access to their internal financial systems following the seizure of their operations
on May 15, 2021. This table therefore reflects unsecured creditors with the largest outstanding
claims as of such date, which outstanding amounts likely have changed and are undetermined as
of the Petition Date.

                                                                           Nature of the        Indicate if
                                                                                                                   Amount of
               Name of creditor       Name, telephone number, and        claim (e.g., trade       claim is
                                                                                                                   unsecured
    #           and complete            email address of creditor       debts, bank, loan,      contingent,
                                                                                                                 claim as of the
               mailing address                   contact                    professional       unliquidated,
                                                                                                                  Petition Date
                                                                             services)          or disputed
    1.        Machinery Intertrade   Bulent Atar                        Trade Debts                              Undetermined
              Limited                batar@borusan.com
                                     Mobile number: +7 701 951
              Alliance House 12      9869
              Caxton Street
              London, Great
              Britain
    2.        CENTRAL                Public reception:                  Gross Proceeds                           Undetermined1
              TREASURY OF                                               Tax
              THE MINISTRY OF        e-mail: minfin@minfin.kg
              FINANCE OF             Tel: +996 (312) 66-12-27
              KYRGYZ                 ext.3812
              REPUBLIC

              Erkindik boulevard
              58, 720040, Bishkek,
              Kyrgyzstan
    3.        IP Consult             Stephane Kieffer                   Trade Debts                              Undetermined
              (International) Ltd    s.kieffer@ciseg.eu
                                     +33 620 61 01 54
              Portland House,
              Glacis Road, GX11
              1AA, Gibraltar
    4.        Vzryvprom              ROMANENKO ALEXANDER                Trade Debts                              Undetermined
              Technology Ltd.        romanenko_a72@mail.ru
                                     +7 778 742 97 97
              BLD 34,
              KARBYSHEVA
              STR, KOSTANAY,
              KAZAKHSTAN
    5.        YSYK-KOL               Askhad K. Seitkaziev               Trade Debts                              Undetermined
              Resource Ltd           ASKHAD.SEITKAZIEV76@
                                     MAIL.RU
              32 Janetov St.,        +7 705008334
              Tilekmat V, Jeti-
              Oguz Region, Issyk-
              Kul Obl, Kyrgyz
              Republic


1        Amounts subject to set-off for amounts owed to Debtors pursuant to Restated Investment Agreement, dated as of June 6,
         2009.
    21-11051-lgb             Doc 1       Filed 05/31/21 Entered 05/31/21 23:26:25                          Main Document
                                                      Pg 14 of 18


                                                                            Nature of the        Indicate if
                                                                                                                    Amount of
                Name of creditor       Name, telephone number, and        claim (e.g., trade       claim is
                                                                                                                    unsecured
    #            and complete            email address of creditor       debts, bank, loan,      contingent,
                                                                                                                  claim as of the
                mailing address                   contact                    professional       unliquidated,
                                                                                                                   Petition Date
                                                                              services)          or disputed
    6.         Sandvik Mining and     VOROZHTSOV                         Trade Debts                              Undetermined
               Construction           Bunakova@sandvik.com
                                      +7 727 292 70 61
               KAZAKHSTAN,
               ALMATY, 42
               TIMIRYAZEV
               STREET,
               EXHIBITION
               HALL NO. 10,
               BLOCK C. 7
               FLOOR
    7.         Eurasian Machinery     KASSENOV B.                        Trade Debts                              Undetermined
               LLP                    +7 701 208 14 91

               KAZAKHSTAN,            Kemal Cetinelli
               ALMATY CITY,           kcetinelli@eurasiancm.com
               N. NAZARBAEV
               AVENUE, 277/66         Sergey GREKHOV
                                      +7 701 2284822
                                      s.grekhov@eurasiancm.com

    8.         Maxam Kazakhstan       Alexey Chernov                     Trade Debts                              Undetermined
               LLP                    (+7) 701 705 61 64
                                      chernov@maxam.net
               40, 4th Floor,
               Republic Avenue,       Aliya Makhmutova
               Karaganda, Republic    amakhmutova@maxam.net
               of Kazakhtstan.        (+7) 721 2320458

    9.         Drilling Company       Norvin V.V.                        Trade Debts                              Undetermined
               Stalker Ltd            +996 555771548
                                      prospecting_ltd@mail.ru
               2 Cholpon-Atinskaya
               St., Bishkek, Kyrgyz
               Republic
    10.        Liebherr Export AG     Steiner Sandra                     Trade Debts                              Undetermined
               – Spare Parts          Sandra.Steiner@liebherr.com
                                      +41 56 2961111
               GENERAL-
               GUISANSTRASSE
               14, NUSSBAUMEN
               AG,
               SWITZERLAND
    11.        Agrostroy PT LLC       ANDREY BEKRENEV                    Trade Debts                              Undetermined
                                      agrostroy@tut.by
               ROOM #10A, 43          +37 517 2072036
               ZHILUNOVICH
               STREET, MINSK,
               BELARUS
    12.        CENTRAL                Public reception:                  Issyk-Jul                                Undetermined2
               TREASURY OF                                               Development Fund
               THE MINISTRY OF        e-mail: minfin@minfin.kg

2         Amounts subject to set-off for amounts owed to Debtors pursuant to Restated Investment Agreement, dated as of June 6,
          2009.
21-11051-lgb       Doc 1       Filed 05/31/21 Entered 05/31/21 23:26:25                   Main Document
                                            Pg 15 of 18


                                                             Nature of the       Indicate if
                                                                                                  Amount of
       Name of creditor      Name, telephone number, and   claim (e.g., trade      claim is
                                                                                                  unsecured
#       and complete           email address of creditor   debts, bank, loan,    contingent,
                                                                                                claim as of the
       mailing address                  contact               professional      unliquidated,
                                                                                                 Petition Date
                                                               services)         or disputed
      FINANCE OF             Tel: +996 (312) 66-12-27
      KYRGYZ                 ext.3812
      REPUBLIC

      Erkindik boulevard
      58, 720040, Bishkek,
      Kyrgyzstan
13.   Rimex Supply Ltd.      ZAHRA NERVAL                  Trade Debts                          Undetermined
                             zahra.nerval@rimex.com
      9726 186TH             +1 604 8880025
      STREET, SURREY
      BC, CANADA
14.   Cummins LLC            ANDREI STEPANOV               Trade Debts                          Undetermined
                             mc864@cummins.com
      KLYAZMA, 1G,           +7 495 9268624
      KHIMKI MOSCOW
      REGION, RUSSIA
15.   SDL UGO Ltd.           B.CHUKIN                      Trade Debts                          Undetermined

      184 AHUNBAEVA          +996 550 344424
      ST., APT 413,
      BISHKEK,
      KYRGYZ
      REPUBLIC
16.   Stewart Assay and      SALAMAT IMANAKUNOV,           Trade Debts                          Undetermined
      Environmental          LABORATORY
                             stewart-karabalta@ktnet.kg
      2 KALININA ST.,        + 996 3133 61925
      KARA-BALTA,
      JAYYL REG.,
      CHUY OBL,
      KYRGYZ
      REPUBLIC
17.   Maptek Ltd.            Stephen Cowley                Trade Debts                          Undetermined
                             accounts@maptek.com
      3 DARNAWAY             +44 13 12258447
      STREET,
      EDINBURGH,
      UNITED
      KINGDOM

18.   Usubaliev              Usubaliev Kylychbek           Trade Debts                          Undetermined
      Kylychbek              Sadygalievic
                             +996 550970128
      V Verh-Atbashi,        chpusubaliev@mail.ru
      Stroitelnaya 3,
      Kyrgyz Republic
19.   Goldenman              Edilbek Esenbekov             Trade Debts                          Undetermined
      Petroleum              015@goldenman.cn
      Equipment Co.          +86 15601626937

      RM 712,
      Wandaguoji Park,
      No 67 Fuquan str.
      Dongying, China
21-11051-lgb        Doc 1       Filed 05/31/21 Entered 05/31/21 23:26:25                     Main Document
                                             Pg 16 of 18


                                                                Nature of the       Indicate if
                                                                                                     Amount of
       Name of creditor       Name, telephone number, and     claim (e.g., trade      claim is
                                                                                                     unsecured
#       and complete            email address of creditor    debts, bank, loan,     contingent,
                                                                                                   claim as of the
       mailing address                   contact                 professional      unliquidated,
                                                                                                    Petition Date
                                                                  services)         or disputed
20.   Specpricep Company      VOLKOVA NATALIA                Trade Debts                           Undetermined
      LLC                     tvercompania@specpricep.ru
                              +74822744503
      PROEZD
      MELIORATOROV,
      HOUSE 38, TVER
      CITY, RUSSIAN
      FEDERATION
21.   Algol DV LLC Euro       Ivan Loboiko                   Trade Debts                           Undetermined
                              loboiko.i@tsc.su
      2ND                     +79858586432
      AMBULATORNIY
      PASSWAY, 10,
      2ND FLOOR, UNIT
      207, MOSCOW,
      Russian Federation
22.   Transityre BV           Isma Bouhaddouf                Trade Debts                           Undetermined
      Michelin Export FA      isma.bouhaddouf@michelin.co
      Eikdong 5 PO Box        m
      6578, 4802 HN           +33473304087
      Breda, Netherlands
                              Boivka Vitaliy
                              +7 968 534 27 87
                              vitaly.boivka@michelin.com

23.   SPC Vulcan Inc          Oleg Razinkov                  Trade Debts                           Undetermined
                              info@vulcan-inc.ru
      17 Akademika            +7 (495) 585-9733
      Artsimovicha str., rm
      IV, office 10,
      Moscow, Russian
      Federation
24.   GTH Tehnodom            v.prokopenko@outlook.com       Trade Debts                           Undetermined
      Germaniya LLP

      ROZYBAKIEVA
      STREET 125/1 AP
      4, ALMATY,
      KAZAKHSTAN
25.   Kemira OYJ              TUOMO KESKINEN                 Trade Debts                           Undetermined
                              tuomo.keskinen@kemira.com
      PORKKALANKAT            +358 10 86 11
      U 3, PO BOX 330,
      HELSINKI,
      FINLAND .
26.   Esco Belgium S.A.       SVETLANA TITOVA                Trade Debts                           Undetermined
                              Svetlana.Titova@escocorp.com
      ZONING                  +32 65 611563
      INDUSTRIAL, RUE
      DES FOURS A
      CHAUX,
      FRAMERIES
      BELGIUM
21-11051-lgb       Doc 1      Filed 05/31/21 Entered 05/31/21 23:26:25                    Main Document
                                           Pg 17 of 18


                                                             Nature of the       Indicate if
                                                                                                  Amount of
       Name of creditor     Name, telephone number, and    claim (e.g., trade      claim is
                                                                                                  unsecured
#       and complete          email address of creditor   debts, bank, loan,     contingent,
                                                                                                claim as of the
       mailing address                 contact                professional      unliquidated,
                                                                                                 Petition Date
                                                               services)         or disputed
27.   Epiroc Central Asia   Roman Uteshev                 Trade Debts                           Undetermined
      LLP                   roman.uteshev@epiroc.com
                            +77770086195
      14, Iliyas
      Zhansugiruly,
      Astana, Kazakhstan
28.   Sanatori Avrora UD    AKIBAEV A.A.                  Trade Debts                           Undetermined
      PKR

      S.BULAN-
      SORGOTTU,
      ISSYK-KUL REG,.
      ISSYK-KUL OBL,
      KYRGYZ
      REPUBLIC
29.   Sanatorium            NAMAZOVA ALIYA                Trade Debts                           Undetermined
      Kyrgyzskoe            KADYRBEKOVNA
      Vzmorye
                            +996 77081-18-89
      CHOLPON-ATA,
      BOSTERI ,
      KYRGYZ
      REPUBLIC
30.   R.C. Moffatt Supply   Emily Kingston                Trade Debts                           Undetermined
      Limited               salesdm@moffattsupply.com
                            +1 780 4351921
      725 MACKENZIE
      AVE, EAST
      PO BOX 13,
      ATIKOKAN ONT
      P0T 1C0, CANADA
    21-11051-lgb       Doc 1      Filed 05/31/21 Entered 05/31/21 23:26:25                   Main Document
                                               Pg 18 of 18



James L. Bromley
SULLIVAN & CROMWELL LLP
125 Broad Street
New York, NY 10004-2498
Telephone: (212) 558-4000
Facsimile: (212) 558-3588

Proposed Counsel to the Debtors

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________________ x
                                              :                            Chapter 11
In re                                         :
                                              :                            Case No. __-_______ (___)
Kumtor Gold Company CSJC and Kumtor Operating :
Company CSJC,1                                :                            (Joint Administration Pending)
                                              :
                             Debtors.         :
____________________________________________ x

                          CORPORATE OWNERSHIP STATEMENT AND
                            LIST OF EQUITY SECURITY HOLDERS

                   Pursuant to rules 1007(a)(1), 1007(a)(3) and 7007.1 of the Federal Rules of

Bankruptcy Procedure, Kumtor Gold Company CSJC respectfully represents that 100% of

Kumtor Gold Company CSJC is owned by Centerra Gold Inc., 1 University Avenue, Suite 1500,

Toronto, Ontario, M5J 2P1.




1
      The Debtors’ corporate headquarters is located at 24 Ibraimova Street, 720001, Bishkek, the Kyrgyz Republic.
